DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Drawing Objections
	The applicant’s amendments filed on 08/05/2022 obviates the drawing objections.

112 Rejections
The applicant’s amendments filed on 08/05/2022 obviates the 112 rejections.

103 Rejections
	Applicant's arguments filed 09/08/2022 have been fully considered but they are not persuasive. The applicant argues that the combination fails to disclose “a first inflatable chamber and a second inflatable chamber that extend inwardly toward and to a point of contact with lateral edges of the spine cushion such that the first and second inflatable chambers are positioned under a patient’s body.” This is not convincing to the examiner see annotated figures below: 

    PNG
    media_image1.png
    321
    561
    media_image1.png
    Greyscale

	
    PNG
    media_image2.png
    395
    972
    media_image2.png
    Greyscale


As shown in the figure above, the first and second inflatable chambers extend towards the lateral edges of the spine cushion (162). The examiner notes that the figure in FIG. 12 is a bit misleading because it doesn’t show the entire picture shown in FIG. 9. The examiner notes that the amendment filed on 09/08/2022 does not overcome the prior art because from FIG. 9 there is contact between the lateral edges of (162) which is the spine cushion and first and second inflatable chambers (158) which is present on both sides. On a side note, (146) include all bladders in FIG. 12.
	
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 6182316 issued to Thomas in view of U.S. Publication No. 20110119829 issued to Skripps, further in view of U.S. Publication No. 20050262638 issued to Libunao further in view of U.S. Publication No. 20210369522 issued to Nahavandi.

Regarding claim 1,
	Thomas discloses a portable patient turning device (Thomas: Abstract see also col. 18 lines 41-42) removably attached to a bed (Thomas: FIG. 1 wherein a surgical table may be interpreted as a bed or hospital bed) comprising: an inflatable mattress cover (Thomas: FIG. 1 (20))  having a planar surface (Thomas: FIG. 1 (56)) configured to substantially cover the surface of a bed, (Thomas: FIG. 1 (22) see how (56) substantially covers (22) in FIG. 1) said inflatable mattress cover further comprising a first inflatable chamber proximate to and extending along a left edge of the planar surface, (Thomas: FIG. 9 (146)) a second inflatable chamber proximate to and extending along a right edge of the planar surface, (Thomas: FIG. 12 (146)) and a spine cushion positioned between the first inflatable chamber and the second inflatable chamber and extending along a middle portion of the planar surface for at least a portion of the length of the first inflatable chamber and second inflatable chamber; (Thomas: FIG. 12 (162) see also col. 18 lines 56-59) wherein said first inflatable chamber and said second inflatable chamber extend inwardly toward and to a point of contact with lateral edges of the spine cushion such that said first inflatable chamber and said second inflatable chamber are positioned under a patient; (Thomas: See annotated figure below the cushions are positioned under a patient and the inflatable chambers extend in a lateral direction towards the lateral edges of the spine cushion.) and a control unit connected to said inflatable mattress cover by one or more air hoses. (Thomas: col. 18 lines 34-40 see also FIG. 14 (370, 374, 66) wherein the control unit (370) controls the pump (374) that directs air through air hose (66) to the bladder sections see also col. 22 lines 7-19)


    PNG
    media_image2.png
    395
    972
    media_image2.png
    Greyscale


	Thomas does not appear to disclose a mattress, the portable device removably attached to a mattress, … said control unit including a user interface, said user interface including means for selecting an interval for automatically inflating/deflating selected inflatable chambers to turn the patient at said selected interval.
	However, the use of mattresses, cushions, pads with surgical tables is well-known. Skripps teaches that mattress, cushions, and pads can be placed on a surgical table. (Skripps: [0044] “Various pads, cushions, or mattresses may be placed on the deck 52.”)
	It would have been obvious for one having ordinary skill in the art to modify the supporting device of Thomas to include a mattress as taught by Skripps in order to elevate a patient and provide further cushioning support for the patient when he/she is placed on an operating table in which one of ordinary skill in the art would have recognized as a predictable result.
	Libunao discloses the use of straps to attach a mattress pad (i.e. turning pad) to a mattress. (Libunao: [0030] “The mattress pad 10 is attached to a conventional mattress 12 by a plurality of buckled straps 20, 22, 24 that are cinched around the conventional mattress 12.” See also FIG. 2 (22, 24, 20))
	It would have been obvious for one having ordinary skill in the art to implement the use of straps to effectively attach the surgical pad to a mattress of a surgical table of Thomas as taught by Libunao in order to allow for the surgical pad of Thomas to be efficiently secured to the surface of a mattress in which one of ordinary skill in the art would have recognized as a predictable result.
	Nahavandi discloses said control unit (Nahavandi: [0065] “The mattress 30 includes a mattress controller 94 used in controlling one or more functions of the mattress. Mattress functions include at least lateral rotation therapy and turn assist.”) including a user interface, (Nahavandi: [0086] “Turning to the lateral rotation therapy feature, when the lateral rotation control 120 on the menu screen 116 of FIG. 4 is selected, the controller 52 displays therapy screen 192, shown in FIG. 9, on touchscreen 58.”)  said user interface including means for selecting an interval for automatically inflating/deflating selected inflatable chambers to turn the patient at said selected interval. (Nahavandi: FIG. 9 see also [0086] “The display of therapy screen 192 may occur immediately after the lateral rotation control 120 is pressed, or there may be one or more intermediate controls/screens that need to be followed before getting to therapy screen 192. However, arrived at, the display of therapy screen 192 includes one or more controls 194 for inputting a desired therapy program, including whether the patient is rotated both left and right, the number of turns per hour, and the hold time per rotation.” Wherein the turning is done by inflating/deflating bladders (96) see [0065] “The particular structural details of mattress 30 can vary widely. In the embodiment shown in FIG. 2, mattress 30 includes a pneumatic system having one or more bladders 96 and at least one blower 98 for inflating and deflating one or more of the bladders 96.”)
	It would have been obvious for one having ordinary skill in the art to modify the pad of Thomas to have an automatic rotation therapy feature as taught by Nahavandi in order to prevent bed sores during long periods of surgery or when resting on a hospital bed in which one of ordinary skill in the art would have recognized as a predictable result.


Regarding claim 20,
	Thomas, as modified above, discloses the portable patient turning device according to claim 1 wherein said means for selecting an interval for automatically inflating/deflating selected inflatable chambers alternates inflation of the first inflatable chamber and the second inflatable chamber. (Nahavandi: FIG. 9 see also [0086] “The display of therapy screen 192 may occur immediately after the lateral rotation control 120 is pressed, or there may be one or more intermediate controls/screens that need to be followed before getting to therapy screen 192. However, arrived at, the display of therapy screen 192 includes one or more controls 194 for inputting a desired therapy program, including whether the patient is rotated both left and right, the number of turns per hour, and the hold time per rotation.” Wherein the turning is done by inflating/deflating bladders (96) see [0065] “The particular structural details of mattress 30 can vary widely. In the embodiment shown in FIG. 2, mattress 30 includes a pneumatic system having one or more bladders 96 and at least one blower 98 for inflating and deflating one or more of the bladders 96.”)


Claims 2 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 6182316 issued to Thomas in view of U.S. Publication No. 20110119829 issued to Skripps, further in view of U.S. Publication No. 20050262638 issued to Libunao further in view of U.S. Publication No. 20210369522 issued to Nahavandi further in view of U.S. Publication No. 20030159219 issued to Harrison.

Regarding claim 2,
	Thomas, as modified above, discloses the portable patient turning device of claim 1 wherein said control unit is connected to the first inflatable chamber by a first air hose (Thomas: FIG. 9 (66) see also col. 19 lines 64-67 and col 22 lines 1-19) 
Thomas does not appear to disclose and said control unit is connected to the second inflatable chamber by a second air hose.
However, Harrison discloses and said control unit (Harrison: FIG. 7 (710)) is connected to the second inflatable chamber by a second air hose. (Harrison: see [0061] “Preferably, one valve controls the flow of fluid from the manifold 625 to one inlet line 660, which may branch off, serving a plurality of bladders within one zone” and “While manually controlled valves may be used, preferably the valves are electronically activated (i.e., opened and closed) valves, such as piezoelectric or conventional solenoid controlled valves, opening and/or closing in response to electrical signals from a controller, 710 as depicted in FIG. 7.”)
Thus it would have been obvious for one having ordinary skill in the art to provide the device of Thomas with a second hose coupled to the control unit in view of the teachings of Harrison, since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than the ability to regulate air flow to different sections of the bladders with the use of multiple hoses in which one of ordinary skill in the art would have recognized as a predictable result.

Regarding claim 13,
Thomas, as modified above, discloses the portable patient turning device according to claim 1.
Thomas does not appear to disclose further comprising a head pillow proximate to a top edge of the planar surface in a patient's head region.
However, Harrison discloses further comprising a head pillow proximate to a top edge of the planar surface in a patient's head region. (Harrison: FIG. 1 (104))
Thus it would have been obvious for one having ordinary skill in the art to provide the device of Thomas with a head pillow in view of the teachings of Harrison, since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods  with no change in their respective functions, and the combination would have yielded nothing more than allowed for a patients head to be cushioned in which one of ordinary skill in the art would have recognized as a predictable result.

Claim(s) 3-5, 9-10, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 6182316 issued to Thomas in view of U.S. Publication No. 20110119829 issued to Skripps, further in view of U.S. Publication No. 20050262638 issued to Libunao further in view of U.S. Publication No. 20210369522 issued to Nahavandi in further in view of U.S. Patent No. 20150101126 issued to Reiners.

Regarding claim 3,
Thomas, as modified above, discloses the portable patient turning device according to claim 1.
Thomas does not appear to disclose wherein said first inflatable chamber and said second inflatable chamber are each divided into a plurality of subchambers.
However, Reiners discloses wherein said first inflatable chamber and said second inflatable chamber are each divided into a plurality of subchambers. (Reiners: FIG. 8 (27a, 27b))
It would have been obvious for one having ordinary skill in the art to modify the device of Thomas to have a plurality of subchambers as taught by Reiners since the modification would have merely allowed the chambers to hold a desired shape (Reiners: [0027]) in which one of ordinary skill in the art would have recognized as a predictable result.

Regarding claim 4,
Thomas, as modified above, discloses the portable patient turning device according to claim 3, wherein said plurality of subchambers include a left leg subchamber (Thomas: FIG. 12 (168)) and a right leg subchamber extending along a lower region of the inflatable mattress cover. (Thomas: FIG. 12 (168) opposite to the other subchamber)
Neither reference appears to disclose wherein said plurality of subchambers include a left leg subchamber and a right leg subchamber extending along a lower region of the inflatable mattress cover. 
However, the examiner notes that the combination of Reiners and Thomas would read on this limitation since Thomas discloses a left leg bladder (FIG. 12 (168) wherein 168 extends to a lower region of the mattress cover) and a right leg bladder (Thomas: FIG. 12 (168) wherein 168 extends to a lower region of the mattress cover) and Reiners discloses a plurality of subchambers as discussed in claim 3. 
It would have been obvious for one having ordinary skill in the art to modify the bladders of Thomas by combining them into a single bladder and dividing them into subchambers as taught by Reiners since the modification would have eliminated the need to place more than 2 distinct bladders corresponding to a single area (i.e. the left side of the patient) and one of ordinary skill in the art would have recognized as a predictable result. 

Regarding claim 5,
Thomas, as modified above, discloses the portable patient turning device according to claim 4 further comprising a leg barrier chamber positioned between and extending the length of the left and right leg subchambers, (Thomas: FIG. 12 (168) wherein the middle chamber (168) may be interpreted as a leg barrier chamber) 
Thomas does not appear to disclose said leg barrier chamber projecting a height above the planar surface that exceeds the height of the left and right leg subchambers.
However, Thomas discloses in col. 20 line 67 and col. 21 lines 1-8 the use of bladders (146) to control the positioning of cushions between the patient. “Instead of having members of the surgical team manually repositioning the anesthetized patient and simultaneously trying to bolster the patient in the new position using wedges, pillows, or other objects that are shoved between the patient and the tops of conventional coverings, surface pad system 20 automatically and controllably repositions the patient when instructed to do so by a member of the surgical team simply by inflating or deflating bladders 146 as required.”
It would have been obvious for one having ordinary skill in the art to modify the device of Thomas to have a leg barrier chamber projecting a height above the planar surface that exceeds the height of the other chambers in order to prevent the patient’s legs from touching one another when the patient is rolled on to his/her side in which one of ordinary skill in the art would have recognized as a predictable result.
Additionally, it has been held in In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984) that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In this case, the device of Thomas would not have performed differently if the middle chamber (168) was modified to project slightly more than that of the other leg chambers.

Regarding claim 9,
Thomas, as modified above, discloses the portable patient turning device according to claim 4 wherein the plurality of subchambers further include a plurality of left upper subchambers and a plurality of right upper subchambers extending along an upper region of the inflatable mattress cover. (Reiners: FIG. 8 (27a, 27b) which would otherwise correspond to an upper region of the inflatable mattress cover of Thomas when combined with Reiners)
It would have been obvious for one having ordinary skill in the art to modify the device of Thomas to have a plurality of subchambers located in bladders (158) and (160) as taught by Reiners since the modification would have merely allowed the chambers to hold a desired shape (Reiners: [0027]) in which one of ordinary skill in the art would have recognized as a predictable result.

Regarding claim 10,
Thomas, as modified above, discloses the portable patient turning device according to claim 9 wherein said plurality of left and right upper subchambers each comprises a first upper subchamber in a patient's shoulder and arm region, a second upper subchamber in the patient's lower torso and hip region, and a third upper subchamber in the patient's thigh region. (Reiners: see annotated figure below, with regards to location, it is understood that the anatomy of a person can vary depending on age and genetics. In addition, the bladder depicted in FIG. 12 of Thomas appears to extend all the way to a user’s thighs thus combining the subchambers of Reiners with the device of Thomas would read on the limitation)

    PNG
    media_image3.png
    433
    630
    media_image3.png
    Greyscale


Regarding claim 18,
Thomas, as modified above, discloses the portable patient turning device according to claim 1.
	Thomas does not appear to disclose further comprising a plurality of handles along the left edge of the mattress cover and a plurality of handles along the right edge of the mattress cover.
However, Reiners discloses further comprising a plurality of handles along the left edge of the mattress cover and a plurality of handles along the right edge of the mattress cover. (Reiners: FIG. 5 (30))
Thus it would have been obvious for one having ordinary skill in the art to provide the device of Thomas with handles in view of the teachings of Reiners, since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods  with no change in their respective functions, and the combination would have yielded nothing more than allowed for the device to be grasped by a caregiver in which one of ordinary skill in the art would have recognized as a predictable result.



Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 6182316 issued to Thomas in view of U.S. Publication No. 20110119829 issued to Skripps, further in view of U.S. Publication No. 20050262638 issued to Libunao further in view of U.S. Publication No. 20210369522 issued to Nahavandi further in view of U.S. Patent No. 20150101126 issued to Reiners further in view of U.S. Patent No. 7712171 issued to Butler.

Regarding claim 6,
Thomas, as modified above, discloses the portable patient turning device according to claim 5.
Thomas does not appear to disclose wherein said leg barrier chamber comprises a left leg barrier chamber and a separate right leg barrier chamber.
However, Butler discloses wherein said leg barrier chamber comprises a left leg barrier chamber and a separate right leg barrier chamber. (Butler: see annotated figure below)

    PNG
    media_image4.png
    549
    742
    media_image4.png
    Greyscale

It would have been obvious for one having ordinary skill in the art to provide the device of Thomas with left and right leg barrier chambers in view of the teachings of Butler, since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than provide more adjustability and comfortability to the user by adding more chambers already existing leg barrier chamber of Thomas in which one of ordinary skill in the art would have recognized as a predictable result.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable U.S. Patent No. 6182316 issued to Thomas in view of U.S. Publication No. 20110119829 issued to Skripps, further in view of U.S. Publication No. 20050262638 issued to Libunao further in view of U.S. Publication No. 20210369522 issued to Nahavandi further in view of U.S. Patent No. 20150101126 issued to Reiners further in view of U.S. Patent No. 5142720 issued to Kelso.

		
Regarding claim 7,
Thomas, as modified above, discloses the portable patient turning device according to claim 4.
Thomas does not appear to disclose further comprising one or more creases located in a central region of each of said left and right leg subchambers in a patient's knee region.
However, Kelso discloses one or more creases (Kelso: FIG. 1 (25)) located in a central region of each of said left and right leg subchambers in a patient's knee region. (Kelso: FIG. 1 (9, 11, 25) wherein (25) may be interpreted as a crease located in a patient’s knee region depending on the size of the patient)
It would have been obvious for one having ordinary skill in the art to modify the device of Thomas to have a crease located in a patient’s knee region as taught by Kelso in order to control the amount of air in each of the subchambers so that the patient can be elevated an efficient manner in which one of ordinary skill in the art would have recognized as a predictable result.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 6182316 issued to Thomas in view of U.S. Publication No. 20110119829 issued to Skripps, further in view of U.S. Publication No. 20050262638 issued to Libunao further in view of U.S. Publication No. 20210369522 issued to Nahavandi further in view of U.S. Patent No. 20150101126 issued to Reiners in view of U.S. Patent No. 5103518 issued to Gilroy.

Regarding claim 8,
Thomas, as modified above, discloses the portable patient turning device according to claim 4.
Thomas does not appear to disclose wherein the mattress cover comprises a crease extending from the right edge of the planar surface to the left edge of the planar surface between and upper edge of the right and left leg subchambers and a lower edge of one or more upper right and left inflatable chambers.
However, Gilroy discloses wherein the mattress cover (Gilroy: Abstract) comprises a crease (Gilroy: FIG. 1 (23,24) wherein the seam may be interpreted as a crease) extending from the right edge of the planar surface to the left edge of the planar surface between and upper edge of the right and left leg subchambers and a lower edge of one or more upper right and left inflatable chambers. (Gilroy: FIG. 1 (24) wherein the seam would extend from the edges when combined with Thomas)
It would have been obvious for one having ordinary skill in the art to modify the device of Thomas to include creases between the leg chambers as taught by Gilroy since doing so would have allowed the device of Thomas to be easily folded and stored when not in use in which one of ordinary skill in the art would have recognized as a predictable result.

	

Claims 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 6182316 issued to Thomas in view of U.S. Publication No. 20110119829 issued to Skripps, further in view of U.S. Publication No. 20050262638 issued to Libunao further in view of U.S. Publication No. 20210369522 issued to Nahavandi further in view of U.S. Patent No. 20150101126 issued to Reiners in view of U.S. Publication No. 20030159219 issued to Harrison.


Regarding claim 11,
 	Thomas, as modified above, discloses the portable patient turning device according to claim 4.
Thomas does not appear to disclose further comprising a left foot cushion and a right foot cushion located at the bottom of the mattress cover in a patient's foot region.
However, Harrison discloses further comprising a left foot cushion and a right foot cushion located at the bottom of the mattress cover in a patient's foot region. (Harrison: FIG. 1 (142, 146))
Thus it would have been obvious for one having ordinary skill in the art to provide the device of Thomas with foot cushions positioned at the bottom of the mattress cover in view of the teachings of Harrison, since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods  with no change in their respective functions, and the combination would have yielded nothing more than enhance the comfort level for a patient by providing cushions for his/her feet  in which one of ordinary skill in the art would have recognized as a predictable result.

Regarding claim 12,
Thomas, as modified above, discloses the portable patient turning device according to claim 11, wherein the left foot cushion and the right foot cushion are larger than the plurality of subchambers. (Harrison: FIG. 1 (142, 146) appear to be larger than 112 and 118. In addition, when the foot cushions of Harrison are inflated they would be larger than 112 and 118 if they are not inflated)


Claims 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable U.S. Patent No. 6182316 issued to Thomas in view of U.S. Publication No. 20110119829 issued to Skripps, further in view of U.S. Publication No. 20050262638 issued to Libunao further in view of U.S. Publication No. 20210369522 issued to Nahavandi further in view of U.S. Publication No. 20030159219 issued to Harrison further in view of U.S. Publication No. 20200155396 issued to Popitz.


Regarding claim 14,
Thomas, as modified above, discloses the portable patient turning device according to claim 13, wherein the head pillow is filled with a soft material selected from the group consisting of latex, memory foam, feather, polyester, and gel.
Neither reference appears to disclose
However, Popitz discloses wherein the head pillow is filled with a soft material selected from the group consisting of latex, memory foam, feather, polyester, and gel. (Popitz: [0022] “In some embodiments, the pillow can be constructed of non-allergenic materials such as EVA (ethylene vinyl acetate), urethane foam, latex foam or memory foam and can be shaped or molded.”) 
It would have been obvious for one having ordinary skill in the art to modify the device of the Thomas/Harrison combination with a pillow that is filled with memory foam as taught by Popitz since the modification would have yielded a pillow that would support the head of a bed-ridden patient in a better way than an inflatable pillow in which one of ordinary skill in the art would have recognized as a predictable result.



Regarding claim 15,
Thomas, as modified above, discloses the portable patient turning device according to claim 13. 
Neither reference appears to disclose wherein the head pillow includes an indented region in a central region of the upper surface. 
However, Popitz discloses wherein the head pillow includes an indented region in a central region of the upper surface. (Popitz: see annotated figure below)

    PNG
    media_image5.png
    437
    720
    media_image5.png
    Greyscale

It would have been obvious for one having ordinary skill in the art to modify the device of the Thomas/ Nahavandi/ Harrison combination with a with an indented region as taught by Popitz since the modification would have yielded a pillow that would support the head of a bed-ridden patient in by having proper head alignment than that of an inflatable pillow in which one of ordinary skill in the art would have recognized as a predictable result.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 6182316 issued to Thomas in view of U.S. Publication No. 20110119829 issued to Skripps, further in view of U.S. Publication No. 20050262638 issued to Libunao further in view of U.S. Publication No. 20210369522 issued to Nahavandi further in view of U.S. Patent No. 20150101126 issued to Reiners further in view of U.S. Patent No. 6370716 issued to Wilkinson.

Regarding claim 16,
Thomas, as modified above, discloses the portable patient turning device according to claim 3, wherein the mattress cover further comprises a plurality of internal hoses (Thomas: col. 12 lines 8-13 “Thus, channels 148 of channel system 150 are integrally appended to bladder pad 140 and eliminate the need to include a series of hoses or other fluid impermeable conduits for bringing connectors 152 into fluid communication with interior regions 156 of bladders 146.”)
Neither reference appears to disclose valves positioned between the plurality of subchambers for separately and independently delivering air to each individual subchamber for selective inflation and deflation.
However, Wilkinson discloses valves positioned between the plurality of subchambers (Wilkinson: FIG. 4 (40)) for separately and independently delivering air to each individual subchamber for selective inflation and deflation. (Wilkinson: col. 9 lines 16-19 “Another embodiment of the present invention is illustrated in FIG. 4 and provides for separately controlled support zones "A," "B," and "C" within a support system apparatus 80.” Wherein valves (40) are positioned between the plurality of subchambers A, B and C. In addition, this limitation is intended use see MPEP 2114 with regards to intended use) 
It would have been obvious for one having ordinary skill in the art to modify the device of Thomas to include valves between the plurality of subchambers as taught by Wilkinson in order to control each individual bladder that will position the patient according to a doctor or the patient’s needs in which one of ordinary skill would have recognized as a predictable result.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 6182316 issued to Thomas in view of U.S. Publication No. 20110119829 issued to Skripps, further in view of U.S. Publication No. 20050262638 issued to Libunao further in view of U.S. Publication No. 20210369522 issued to Nahavandi further in view of U.S. Patent No. 20150101126 issued to Reiners further in view of U.S. Patent No. 6370716 issued to Wilkinson further in view of U.S. Publication No. 20140237722 issued to Gibson.

Regarding claim 17,
Thomas, as modified above, discloses the portable patient turning device according to claim 16 further comprising at least one pressure sensor located in the mattress cover.
Neither reference appears to disclose further comprising at least one pressure sensor located in the mattress cover.
However, Gibson discloses further comprising at least one pressure sensor located in the mattress cover. (Gibson: FIG. 1 (20) see also [0041] “In some embodiments, the sensor unit 20 may be configured to detect conditions other than moisture such as temperature, pressure, or the like.”)
It would have been obvious for one having ordinary skill in the art to modify the device of Thomas to include a pressure sensor as taught by Gibson in order to prevent the formation of pressure sores (Gibson: [0042]) in which one of ordinary skill in the art would have recognized the combination as a predictable result.




Conclusion 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ORTIZ whose telephone number is (303)297-4378.  The examiner can normally be reached on Monday - Friday 7:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.C.O./Examiner, Art Unit 3673                                                                                                                                                                                                        	
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
11/9/2022